       Case 5:17-cv-00270-MHH Document 197 Filed 11/01/18 Page 1 of 6            FILED
                                                                        2018 Nov-01 PM 05:21
                                                                        U.S. DISTRICT COURT
                                                                            N.D. OF ALABAMA


                 UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                    NORTHEASTERN DIVISION


RAY CHARLES SCHULTZ, et al.,
    Plaintiffs,

      v.

STATE OF ALABAMA, et al.,
    Defendants.
                                        Case No. 5:17-cv-00270-MHH
RANDALL PARRIS, on behalf of
himself and those similarly situated,
et al.,
        Plaintiff-Intervenor,

      v.

MARTHA WILLIAMS, et al.,
   Defendants.


BRADLEY HESTER, on behalf of
himself and those similarly situated,
     Plaintiff-Intervenor,

      v.

MATT GENTRY, et al.,
   Defendants.



           ORDER CLARIFYING PRELIMINARY INJUNCTION
          Case 5:17-cv-00270-MHH Document 197 Filed 11/01/18 Page 2 of 6




          On September 13, 2018, the Court issued an order preliminarily enjoining

certain conduct by the Cullman County Sheriff. The order, among other things,

requires the Sheriff to detain for up to 48 hours an arrestee for whom a law

enforcement officer has submitted a bail request form. (Doc. 164, p. 3, ¶ 3).

Paragraph 3 of the order states:

          3.     If an arresting officer submits a bail request form for a
          defendant, then the Sheriff must detain the defendant for up to 48
          hours until the defendant receives an initial appearance before a
          district judge or a circuit judge. The Sheriff must release on an
          unsecured appearance bond any such defendant who does not receive
          an initial appearance within 48 hours of arrest.

(Doc. 164, p. 3, ¶ 3).

          The judicial defendants have argued that the preliminary injunction compels

the Cullman County Sheriff “to disregard, override, or modify” the Circuit Court’s

March 2018 Standing Order regarding pretrial detention and bail. (Doc. 175, p. 3).

By way of example, Presiding Judge Nicholas indicated in his recent declaration

that paragraph 3 of the preliminary injunction causes the Cullman County Sheriff

to detain arrestees for whom a magistrate has “found that no probable cause exists

to believe the defendant committed the charged offense.” (Doc. 175-1, pp. 5-6,

¶12). 1     The Court issues this order to clarify paragraph 3 of the preliminary


1
  By separate order, for the reasons stated in that order, the Court struck Judge Nicholas’s
declaration from the record. (Doc. 191). Because the information in Judge Nicholas’s
declaration concerning paragraph 3 of the injunction raises due process concerns, the Court
clarifies paragraph 3.
                                             2
        Case 5:17-cv-00270-MHH Document 197 Filed 11/01/18 Page 3 of 6




injunction.

I.   RELEVANT FACTS

       In Cullman County, a law enforcement officer may arrest an individual

pursuant to an arrest warrant, or an officer may conduct a warrantless arrest. Most

arrests in Cullman County are warrantless arrests. (Doc. 136, pp. 235-36; Doc.

143, p. 194). Following a warrantless arrest, a magistrate holds a probable cause

proceeding with the arresting officer to determine whether probable cause supports

the arrest. (Doc. 136, pp. 269-71).

       Using the Cullman County bail schedule, a magistrate sets the initial bail

amount in an arrest warrant after finding probable cause for an arrest, and the

Cullman County Sheriff, using Cullman County’s bail schedule, determines the

initial bail amount for a warrantless arrest. A bail request form is a tool that a law

enforcement officer in Cullman County may use to ask a judge to set bail in an

amount higher than the bail amount provided in the county’s bail schedule. 2


2
  As discussed in the order striking the judicial defendants’ declarations in support of those
defendants’ motion to stay, the judicial defendants argue that under the terms of the March 2018
Standing Order, a magistrate may rule on a bail request form, but the evidence in the preliminary
injunction record demonstrates that Cullman County district judges and circuit judges, not
magistrates, rule on bail request forms. (Doc. 191, p. 2). The Court has not considered the
constitutionality of allowing magistrates (who, in Cullman County, are employees of the Clerk’s
Office who do not hold law degrees, are not members of the bar, and are not state judicial
officers (Doc. 136, p. 270)), based solely on an officer’s request, to increase bail to an amount
that will serve as a de facto detention order. Under Cullman County’s current practice, when a
judge considers a bail request form and decides to increase a defendant’s bail, he or she does so
at an initial hearing at which the judge has not only the bail request form but other forms that
provide information that may inform bail decisions.
                                               3
        Case 5:17-cv-00270-MHH Document 197 Filed 11/01/18 Page 4 of 6




        When the Court issued the preliminary injunction in this case, the evidence

in the record established that law enforcement officers in Cullman County use bail

request forms infrequently and only in conjunction with warrant arrests. Judge

Turner testified that before Cullman County adopted its March 2018 Standing

Order, law enforcement officers could request a change in the bond amount for an

individual, a “practice” that “is very similar to what” Cullman County “do[es] now

as far as a bail request. And that’s typically going to be on a warrant type of arrest,

not a probable cause warrantless arrest. I can’t recall an instance, and I can’t speak

for other judges in our circuit, where we changed the bond on a probable cause

warrantless arrest.” (Doc. 143, p. 72; see also Doc. 132, Stipulations of Fact, p. 2,

¶ 2 (stating that prior to the filing of this lawsuit. “[i]n a minority of cases, the bail

amount would deviate from the schedule based on a request from the arresting

agency to change the bail amount.”)). Judge Turner testified that he has never

received a bail request form in conjunction with a warrantless arrest. (Doc. 136, p.

275).

II. DISCUSSION

        When the Court issued its order that requires the Cullman County Sheriff to

hold for up to 48 hours an arrestee for whom a law enforcement officer has

submitted a bail request form, the evidence in the record established that a

probable cause finding for that arrestee was made prior to arrest. This is so

                                            4
       Case 5:17-cv-00270-MHH Document 197 Filed 11/01/18 Page 5 of 6




because the record established that Cullman County law enforcement officers used

bail request forms only in conjunction with warrant arrests, and for all warrant

arrests, a magistrate makes a finding of probable cause before approving a warrant.

      If, as Judge Nicholas indicated in his declaration, the Cullman County

Sheriff, pursuant to paragraph 3 of the preliminary injunction, is detaining for up to

48 hours individuals arrested pursuant to a warrantless arrest which a magistrate

has found lacking in probable cause, then one of two things seems to have

happened. Either law enforcement officers in Cullman County have changed their

practices since the Court issued the preliminary injunction last month, and law

enforcement officers now submit bail request forms in conjunction with both

warrantless arrests and warrant requests, or Cullman County law enforcement

officers always have used bail request forms in conjunction with warrantless

arrests, and the evidence that the defendants presented at the preliminary injunction

hearing was either wrong or incomplete, a matter that the defendants may address

at a hearing concerning Mr. Hester’s request for declaratory relief concerning the

judicial defendants or his request for a permanent injunction against Sheriff Gentry

(see Doc. 95, pp. 20-21).

      No matter the reason for the inconsistency between the preliminary

injunction evidence and the current practices in Cullman County, the Court

clarifies that paragraph 3 of the preliminary injunction does not apply to an

                                          5
        Case 5:17-cv-00270-MHH Document 197 Filed 11/01/18 Page 6 of 6




individual detained pursuant to a warrantless arrest when a magistrate, in a post-

arrest probable cause proceeding, determines that the arresting officer lacked

probable cause for the arrest. If a magistrate determines that there is no probable

cause for a warrantless arrest, then the sheriff must release the arrestee. (Doc. 136,

p. 271). Paragraph 3 of the preliminary injunction order directs the Sheriff’s

conduct with respect to individuals arrested pursuant to a warrant and individuals

subject to a warrantless arrest where the arrest is supported by a magistrate’s

finding of probable cause. 3

       DONE and ORDERED this November 1, 2018.


                                           _________________________________
                                           MADELINE HUGHES HAIKALA
                                           UNITED STATES DISTRICT JUDGE




3
 “As a general rule, ‘[t]he filing of a notice of appeal … divests the district court of control over
those aspects of the case involved in the appeal.’” Pacific Insurance Co. v. General
Development Corp., 28 F.3d 1093, 1097 n. 7 (11th Cir. 1994) (quoting Griggs v. Provident
Consumer Discount Co., 459 U.S. 56, 58 (1982)). Rule 62(c) of the Federal Rules of Civil
Procedure creates an exception to this general rule, permitting a district court “to suspend,
modify, restore or grant an injunction during the pendency of the appeal.” Fed. R. Civ. P. 62(c).
The Court exercises that power to clarify paragraph 3 of the preliminary injunction.
                                                 6
